 

Exhibit 10.356

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

BR ARCHCO MOREHEAD, LLC

 

This LIMITED LIABILITY COMPANY AGREEMENT OF BR ArchCo Morehead, LLC (the
"Company"), is dated as of November 24, 2015 (this "Agreement"), by BR ArchCo
Morehead JV, LLC, a Delaware limited liability company, as the sole member of
the Company (the "Member'').

 

RECITALS:

 

WHEREAS, the Company was formed pursuant to the Delaware Limited Liability
Company Law, as amended from time to time (the "Act"), and there has been filed
a Certificate of Formation of the Company (the "Certificate of Formation") with
the office of the Secretary of State of the State of Delaware; and

 

WHEREAS, the Member desires to operate the Company as a limited liability
company under the Act.

 

NOW, THEREFORE, the Member agrees as follows:

 

1. Formation. The Certificate of Formation, the formation of the Company as a
limited liability company under the Act, and all actions taken by any other
person who executed and filed the Certificate of Formation are hereby adopted
and ratified. The affairs of the Company and the conduct of its business shall
be governed by the terms and subject to the conditions set forth in this
Agreement, as amended from time to time. The Member is hereby authorized and
directed to file any necessary amendments to the Certificate of Formation of the
Company in the office of the Secretary of State of the State of Delaware and
such other documents as may be required or appropriate under the Act or the laws
of any other jurisdiction in which the Company may conduct business or own
property.

 

2. Name. The name of the limited liability company formed hereby is BR ArchCo
Morehead, LLC.

 

3. Purpose. The purpose of the Company is:

 

(i)to acquire, own, develop, improve, hold, sell, lease, transfer, exchange,
assign, dispose of, operate, manage, finance or otherwise deal with that certain
real property situated in Jacksonville, Florida and more particularly described
on Exhibit A annexed hereto and made a part hereof, together with all buildings
and improvements thereon and all personal property located thereat or used in
connection therewith; and

 

(ii)to engage in any lawful act or activity and to exercise any powers permitted
to limited liability companies organized under the laws of the State of Delaware
that are related or incidental to and necessary, convenient or advisable for the
accomplishment of the above-mentioned purposes.

 

 
 

 

4. Place of Business. The Company shall have its principal place of business at
712 Fifth Avenue, 9th Floor, New York, New York, or at such other place or
places as the Member may, from time to time, select.

 

5. Registered Office and Agency. The address of its registered office in the
State of Delaware is 160 Greentree Drive, Suite 101, Dover, DE 19904. The name
of the registered agent at such address is National Registered Agents. Such
office and such agent may be changed from time to time by the Member in its sole
discretion.

 

6. Capital Accounts. An account shall be established in the Company's books for
the Member and transferee in accordance with the principles of Treasury
Regulation Section 1.704-1(b)(2)(iv).

 

7. Percentage Interest and Allocations of Profits and Losses. The Member's
interest in the Company equals 100% (the "Percentage Interest"). The Company's
profits and losses shall be allocated in accordance with the Percentage Interest
of the Member.

 

8. Additional Contributions. The Member is not required to make any contribution
of property or money to the Company.

 

9. Distributions. At the time determined by the Member, the Member shall cause
the Company to distribute any cash held by it which is neither reasonably
necessary for the operation of the Company nor in violation of the Act. All cash
available for distribution shall be distributed to the Member in accordance with
the Percentage Interests.

 

10. Powers. The business of the Company shall be solely under the management of
the Member. The Member shall have the right and authority to take all actions
specifically enumerated in the Certificate of Formation or this Agreement or
which the Member otherwise deems necessary, useful or appropriate for the
day-to-day management and conduct of the Company's business.

 

11. Compensation. The Member shall not receive compensation for services
rendered to the Company.

 

12. Term. The Company shall dissolve, and its affairs shall be wound up, upon
the earliest to occur of (a) the decision of the Member, (b) the sale by the
Company of all or substantially all of its property or (c) an event of
dissolution of the Company under the Act.

 

13. Assignments. The Member may at any time directly or indirectly sell,
transfer, assign, hypothecate, pledge or otherwise dispose of or encumber all or
any part of its interest in the Company (including, without limitation, any
right to receive distributions or allocations in respect of such interest and
whether voluntarily, involuntarily or by operation of law).

 

 
 

 

14. Limited Liability. The Member shall have no liability for the obligations of
the Company except to the extent provided in the Act.

 

15. Additional Members. Additional Members can only be admitted to the Company
upon the consent of the Member, which consent may be evidenced by, among other
things, the execution of an amendment to this Agreement.

 

16. Management. The business and affairs of the Company shall be conducted
solely and exclusively by the Member, as provided herein. The Member shall have
all rights and powers on behalf and in the name of the Company to perform all
acts necessary and desirable to the objects and purposes of the Company. All
determinations, decisions and actions made or taken by the Member (or its
designee(s)) shall be conclusive and binding upon the Company. Neil Brown, James
Babb, Jordan Ruddy and Michael Konig are each hereby appointed as an authorized
signatory of the Company and shall have the authority to execute on behalf of
the Company such agreements, contracts, instruments and other documents as the
Member shall from time to time approve, such approval to be conclusively
evidenced by its execution and delivery of any of the foregoing. Third parties
may conclusively rely upon the act of Neil Brown, James Babb, Jordan Ruddy
and/or Michael Konig as evidence of the authority of such party for all purposes
in respect of their dealings with the Company.

 

17. Amendments. This Agreement may be amended only in a writing signed by the
Member.

 

18. Binding Agreement. Notwithstanding any other provts1on of this Agreement,
the Member agrees that this Agreement constitutes a legal, valid and binding
agreement of the Member, and is enforceable against the Member in accordance
with its terms.

 

19. Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware.

 

20. Separability of Provisions. Each provision of this Agreement shall be
considered separable and if for any reason any provision or provisions herein
are determined to be invalid, unenforceable or illegal under any existing or
future law, such invalidity, unenforceability or illegality shall not impair the
operation of or affect those portions of this Agreement which are valid,
enforceable and legal. The parties shall nevertheless negotiate in good faith in
order to agree to the terms of a mutually satisfactory provision consistent with
their intentions in executing and delivering this Agreement to be substituted
for the provision which is invalid, unenforceable or illegal.

 

[The remainder of this page is left intentionally blank]

 

 
 

 

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first written above.

 



  MEMBER:           BR ArchCo Morehead JV, LLC,   a Delaware limited liability
company                   By:  /s/ Michael Konig     Name:   Michael Konig    
Title: Authorized Signatory

 

 
 

 

EXHIBIT A

 

Description of the Land

 



 

 